DETAILED ACTION

Claim Objections
Claims 1, 7-8 are objected to because of the following informalities:  
Referring to claim 1, the limitation “a plurality of tubes that each include a tubular shape-retaining conductor having a conductive property, a conductive tube, that includes an insulating cover that covers the shape-retaining conductor, is included among the plurality of tubes” is unclear or indefinite.

If each or one insulated conductive tube is insulated cover and each or one of shape-retaining conductors (20A-20B in figure 1), please clarify as an insulated conductive tube; also, clarification between plurality of tubes and a conductive tube, each of the plurality of tubes are tubular shape-retaining conductors or an insulated conductive tube is one of the plurality of tubes.
Appropriate correction is required.

Referring to claim 7, the limitation “wherein the plurality of tubes includes an insert tube in which a wire is to be inserted inside of the shape-retaining conductor” is unclear or indefinite and conflicts with claim 1.
	It is not clear what structure has been claimed from specification or drawings, 
 wherein the plurality of tubes includes an insert tube (13, figure 4) in which a wire (11) is to be inserted inside of the shape-retaining conductor (not clear what is the shape-retaining conductor, also, wire in claim 7 and shape retaining conductor in claim 8 may 
Appropriate correction is required.

Referring to claim 8, use of “wherein: wherein” makes limitation unclear. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Schweinert et al. (US20170126084, hereinafter Schweinert) and Hirose et al. (US20080257579, hereinafter Hirose).

Referring to claim 1, Schweinert discloses a wire harness, comprising: a plurality of tubes (Plurality of hollow conductors 1 in figures 2-3) that each include a tubular shape-retaining conductor having a conductive property (2) and a shape-retaining property (see paragraph 0010), the plurality of tubes (1) being routed in parallel (1 in figures 2-3), wherein: 
(4) that covers the shape-retaining conductor (2), is included among the plurality of tubes.
Schweinert fails to disclose thicknesses of the shape-retaining conductors that are included in at least two tubes among the plurality of tubes are different to each other.  
Hirose discloses thicknesses of the shape-retaining conductors that are included in at least two tubes among the plurality of tubes are different to each other (3a and 2a in figure 1; or 42b and 46 or 44 in figure 6). 

It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to have different conductor thickness as taught by Hirose in order to have different current capacity, flexibility and strength in each conductor based on user needs.

Referring to claim 2, Schweinert in view of Hirose disclose the wire harness according to claim 1, wherein at least one of the at least two tubes is the conductive tube (see figures 2-3).  

Referring to claim 3, Schweinert in view of Hirose disclose the wire harness according t0 claim 1, wherein one shape-retaining conductor among the shape-retaining conductors that are included in the at least two tubes has an outer diameter that is twice a size or less of an outer diameter of another one of the shape-retaining conductors (see figures 2-3 of Schweinert).  

Referring to claim 4, Schweinert in view of Hirose disclose the wire harness according to claim 1, wherein the shape-retaining conductors that are included in the at least two tubes have outer diameters that are equal to each other (see figures 2-3 of Schweinert).  
  
Referring to claim 5, Schweinert in view of Hirose disclose the wire harness according to any one of claim 1, further comprising -3-New U.S. Patent Application a holder that includes a plurality of holding portions that are configured to individually hold the plurality of tubes, wherein at least two tubes among the plurality of tubes have outer diameters that are equal to each other (see figures 3 of Schweinert; and paragraph 0081 states, “The connecting piece 10 further comprises a plurality of hollow conductor openings 13 (but for the sake of clarity only nine are shown) in the housing 11 for receiving open ends of the electrical hollow conductors 1”).

Referring to claim 6, Schweinert in view of Hirose disclose the wire harness according to any one of claim 1, wherein the plurality of holding portions in the holder are lined up in a row (see figures 3 of Schweinert).

 Referring to claim 7, Schweinert in view of Hirose disclose the wire harness according to any one of claim 8, wherein the plurality of tubes includes an insert tube in which a wire is to be inserted inside of the shape-retaining conductor (the plurality of tubes includes an insert tube 7 in which 44 inside 46 in figure 6A of Hirose).


Referring to claim 8, Schweinert discloses a wire harness (figures 2-3), comprising: 
a first tube (a first insulated conductor 1); and 
a second tube (a second insulated conductor 1), wherein: wherein the first tube includes a first shape-retaining conductor (a first hollow conductor 2) having a conductive property and a shape-retaining property (see paragraph 0010), and a first insulating cover (a first insulating layer 4) that covers the first shape-retaining conductor, 
the second tube includes a second shape-retaining conductor (a first hollow conductor 2) having a conductive property and a shape-retaining property, and a second insulating cover (a second insulating cover 4) that covers the second shape-retaining conductor, the first shape-retaining conductor and the second shape-retaining conductor are hollow, circular tube-shaped members having inner diameters (see figure 2), and t
Schweinert fail to disclose the inner diameter of the first shape-retaining conductor is different to the inner diameter of the second shape-retaining conductor, and a thickness of the first shape-retaining conductor is different to a thickness of the second shape-retaining conductor.

Hirose discloses the inner diameter of the first shape-retaining conductor is different to the inner diameter of the second shape-retaining conductor, and a thickness (3a and 2a in figure 1; or 42b and 46 or 44 in figure 6). 

It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to have different conductor thickness as taught by Hirose in order to have different current capacity, flexibility and strength in each conductor based on user needs.

Referring to claim 9, Schweinert in view of Hirose disclose the wire harness according to any one of claim 8, wherein an outer diameter of the first shape-retaining conductor is equal to an outer diameter of the second shape-retaining conductor (42b and 46 in figure 6; examiner makes official notice that metal pipe in which having fluid used as conductor in charging cable for grounding and/or signal conductor).

Referring to claim 10, Schweinert in view of Hirose disclose the wire harness according to any one of claim 1, wherein an outer diameter of the first tube is equal to an outer diameter of the second tube (42b and 46 in figure 6; examiner makes official notice that metal pipe in which having fluid used as conductor in charging cable for grounding and/or signal conductor).

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PAGHADAL whose telephone number is (571)272-5251. The examiner can normally be reached 7:00AM-4:00PM, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PARESH PAGHADAL/Primary Examiner, Art Unit 2847